The writ of certiorari directed to the Clerk of the Circuit Court in and for Lake County commanding *Page 456 
that he "under the Seal of your said Court, the record and proceedings in a certain cause lately pending in your said Court, wherein F.W. Matteson was Plaintiff in Error and City of Eustis, Florida, was Defendant in Error, with all things touching the same as fully and wholly as the same are before you now residing, to the Justices of our Supreme Court sitting in Term at Tallahassee, Florida, on the 29th day of June, A.D. 1937, to send and certify, enclosed together with this writ."
The Clerk to whom the Writ was directed has not complied with the command of the Writ and, although the cause has been submitted on brief, there is no record before us upon which we can base any judgment.
It is the duty of Petitioner to follow up the Writ and to take steps as may be needful to accomplish the commands thereof. This he shall do within twenty days from the entry of this order, and in default thereof the cause shall stand dismissed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.